EXHIBIT 10.4
JUNIPER NETWORKS, INC.
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made and entered into by and
between                      (the “Employee”) and Juniper Networks, Inc., a
Delaware Corporation (the “Company”), effective as of                     , 2008
(the “Effective Date”).
RECITALS
     The Compensation Committee believes that it is imperative to provide the
Employee with certain severance benefits upon certain terminations of
employment. These benefits will provide the Employee with enhanced financial
security and incentive and encouragement to remain with the Company.
     Certain capitalized terms used in the Agreement are defined below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2013 or (ii) if Employee is terminated involuntarily by Company
without Cause prior to January 1, 2013, the date that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.
     2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided by applicable
law or under the terms of any written formal employment agreement or offer
letter between the Company and the Employee (an “Employment Agreement”). This
Agreement does not constitute an agreement to employ Employee for any specific
time.
     3. Severance Benefits.
          (a) In the event the Employee is terminated involuntarily by Company
without Cause, as defined below, and provided the Employee executes and does not
revoke a full release of claims with the Company (in a form satisfactory to the
Company and effective no later than March 15 of the year following the year in
which the termination occurs) (the “Release”), the Employee will be entitled to
receive the severance benefits set out in subsections (i) and (ii). For purposes
of this Agreement, “Cause” is defined as: (i) willfully engaging in gross
misconduct that is demonstrably injurious to Company; (ii) willful act or acts
of dishonesty or malfeasance undertaken by the individual; (iii) conviction of
or a plea of nolo contendere to a felony; or (iv) willful and continued refusal
or failure to substantially perform duties with

 



--------------------------------------------------------------------------------



 



Company (other than incapacity due to physical or mental illness); provided that
the action or conduct described in clause (iv) above will constitute “Cause”
only if such failure continues after the Company’s CEO, COO or Board of
Directors has provided the individual with a written demand for substantial
performance setting forth in detail the specific respects in which it believes
the individual has willfully and not substantially performed the individual’s
duties thereof and has been provided a reasonable opportunity (to be not less
than 30 days) to cure the same.
          (i) A cash payment in a lump sum (less any withholding taxes) equal to
(x) an amount equal to six months of base salary (as in effect immediately prior
to the termination) and (y) an amount equal to half of the Employee’s annual
target bonus (as in effect immediately prior to the termination) for the fiscal
year in which the termination occurs.
          (ii) Company-paid continuation of Employee’s medical, dental, vision
and life insurance (at the coverage levels in effect immediately prior to
Employee’s termination) for a period of six months.
     (b) Release Effectiveness. The receipt of any severance pursuant to
Section 3(a) will be subject to Employee signing and not revoking the Release
and provided that such Release is effective within sixty (60) days following the
termination of employment. No severance pursuant to such Section will be paid or
provided until the Release becomes effective. In the event the termination
occurs at a time during the calendar year where it would be possible for the
Release to become effective in the calendar year following the calendar year in
which the Employee’s termination occurs, any severance that would be considered
Deferred Compensation Separation Benefits (as defined in Section 3(d)) will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs.
     (c) Timing of Severance Payments. Any cash severance payment to which
Employee is entitled shall be paid by the Company to Employee in a single lump
sum in cash on the Release’s effective date.
     (d) Change of Control Benefits. In the event the Employee receives
severance and other benefits pursuant to a change in control agreement that are
greater than or equal to the amounts payable hereunder, then the Employee shall
not be entitled to receive severance or any other benefits under this Agreement.
     (e) Section 409A.
          (i) Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and any guidance promulgated thereunder (“Section 409A”) at the time of
Employee’s termination (other than due to death) or resignation, then the
severance payable to Employee, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following Employee’s termination of employment, will become
payable on the first payroll date that occurs on or after the date six

-2-



--------------------------------------------------------------------------------



 



(6) months and one (1) day following the date of Employee’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if Employee
dies following his termination but prior to the six (6) month anniversary of his
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Employee’s death and all other Deferred Compensation Separation Benefits will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
          (ii) Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.
          (iii) Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above. “Section 409A Limit” will mean the
lesser of two (2) times: (i) Employee’s annualized compensation based upon the
annual rate of pay paid to Employee during the Employee’s taxable year preceding
the Employee’s taxable year of Employee’s termination of employment as
determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Employee’s employment is terminated.
          (iv) The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Employee agree to work together in good faith to consider amendments
to this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Section 409A.
     4. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 4(a) or which becomes bound by the terms of this Agreement by operation
of law. The term “Company” shall also include any direct or indirect that is
majority owned by Juniper Networks, Inc.

-3-



--------------------------------------------------------------------------------



 



          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     5. Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.
     6. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.
          (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

-4-



--------------------------------------------------------------------------------



 



          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

          COMPANY   JUNIPER NETWORKS, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
       
EMPLOYEE
                  Name:

-5-